In this case the plaintiff in error was convicted of manslaughter. The indictment appears to have been drawn under the provisions of Section 5039, Rev. Gen. Stats., 7141 Comp. Gen. Laws. The offense was alleged to have been committed by the culpable negligence of the accused in the driving and operating of an automobile.
The assignments of error are based upon the alleged insufficiency of the evidence and that the verdict is contrary to the law and the evidence.
There is ample substantial evidence in the record to support the allegations of the indictment and there is also ample substantial evidence in the record to show that the accused was at the time of the commission of the alleged offense driving an automobile on a public highway while intoxicated.
The judgment should be affirmed under authority of the opinion in the case of Cannon v. State, 91 Fla. 214, 107 So. R. 360; Hobbs v. State, 83 Fla. 480, 91 So. R. 555; Shaw v. State,88 Fla. 320, 102 So. R. 550; Whiteman v. State, 97 Fla. 988, 122 So. R. 567.
It is so ordered.
Affirmed.
WHITFIELD, P. J., AND STRUM, J., concur.
TERRELL, C. J., AND ELLIS AND BROWN, J. J., concur in the opinion and judgment. *Page 874